Citation Nr: 0841589	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
disturbances, to include sleepwalking and insomnia.   

2.  Entitlement to service connection for bilateral hearing 
loss.    


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel    



INTRODUCTION

The veteran had active military service from January 16, 1952 
to May 15, 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2005 and July 2006 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Albuquerque, New Mexico.                  

In October 2008, while sitting at the RO in Albuquerque, New 
Mexico, the veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims folder.  


FINDINGS OF FACT

1.  By a June 2004 rating action, the RO denied the veteran's 
claim of entitlement to service connection for sleep 
disturbances, to include sleepwalking and insomnia, on the 
basis that the evidence was insufficient to reopen a claim 
which had been previously denied; the veteran was provided 
notice of the decision and his appellate rights, but did not 
file a notice of disagreement.   

2.  In December 2004, the veteran filed an application to 
reopen his claim for service connection for sleep 
disturbances, to include sleepwalking and insomnia.  

3.  The evidence received since the unappealed June 2004 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for sleep disturbances, to 
include sleepwalking and insomnia.   

4.  Bilateral hearing loss was first diagnosed many years 
post- service and the preponderance of the evidence is 
against a nexus between current hearing loss and any incident 
of service, to include claimed in-service exposure to 
acoustic trauma.


CONCLUSIONS OF LAW

1.  The June 2004 rating action, in which the RO denied the 
veteran's claim of entitlement to service connection for 
sleep disturbances, to include sleepwalking and insomnia, on 
the basis that the evidence was insufficient to reopen a 
claim which had been previously denied, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for sleep disturbances, to 
include sleepwalking and insomnia.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004, August 2005, October 2005, February 2006, and March 
2006 letters sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004, August 2005, October 2005, February 2006, and 
March 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the veteran was effectively informed to submit all 
relevant evidence in his possession and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

Regarding the notification requirements under Kent for the 
new and material claim, the April 2004 letter informed the 
veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new" and "material" evidence was.  In addition, the April 
2004, August 2005, and October 2005 letters provided the 
veteran with what information was needed to substantiate his 
underlying claim for service connection, namely, that there 
was a relationship between his disability and an injury, 
disease, or event in military service.  However, the veteran 
was not provided the basis for the denial of his previously 
disallowed claim, which was that there was no competent 
medical evidence relating his sleep disturbances, to include 
sleepwalking and insomnia, to his period of active service.  
Nevertheless, after a review of the April 2004, August 2005, 
and October 2005 letters and an acknowledgment of the 
aforementioned notification deficiency, the Board concludes 
that the letters sent to the veteran substantially satisfy 
the requirements set forth by the Court in Kent by informing 
him of the type of evidence needed to reopen his claim.  
Further, the Board notes that the veteran's statements during 
the videoconference hearing indicated knowledge that the 
evidence must show a relationship between his current 
disability and his period of active service in order to 
reopen his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007).  Based on the foregoing, the Board finds that, in 
the circumstances of the veteran's new and material claim, 
any additional development or notification would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the new and material claim, written notice 
was provided in April 2004, prior to the appealed from rating 
decision in July 2005, along with the subsequent notice 
provided in August 2005, October 2005, and March 2006, after 
the decision that is the subject of this appeal.  In regard 
to the service connection claim, written notice was provided 
in August 2005, February 2006, and March 2006, prior to the 
appealed from rating decision in July 2006.  As to any timing 
deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the Board finds that the 
veteran has failed to submit new and material evidence with 
respect to his claim for service connection for sleep 
disturbances, to include sleepwalking and insomnia, and the 
Board also concludes that the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that this timing defect in Pelegrini notice affected 
the essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, supra.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the 
veteran's service medical records are sparse and only consist 
of sick/morning reports from the Fort Eustis, Co F 1st Bat 1st 
Platoon, which include Admission and Disposition sheets, 
dated on March 24, 1952 and April 19, 1952, in which the 
veteran's name and service number appear.  According to the 
National Personnel Records Center (NPRC), no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).   

With respect to the new and material claim and any duty to 
provide a medical opinion, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), the duty to provide a medical opinion in 
a claim to reopen a finally adjudicated issue, as in this 
case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  
Because the Board has determined that the veteran has not 
presented new and material evidence to reopen the claim, the 
RO had no duty to provide a medical opinion.  The Board thus 
finds that VA has no further duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).         

In regard to the service connection claim, the veteran 
underwent a VA audiological evaluation in April 2006.  In 
June 2006, the examiner from the veteran's April 2006 VA 
audiological evaluation provided an addendum to the April 
2006 evaluation report in which he opined that there was no 
nexus between the veteran's current bilateral hearing loss 
and service; rather, he linked the veteran's bilateral 
hearing loss to presbyacusis.  [Presbyacusis is the loss of 
ability to perceive or discriminate sounds associated with 
aging.  See Stedman's Medical Dictionary, 27th Ed., 1440 
(2000).]  Thus, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
C.F.R. § 3.326 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.   

The veteran's original claim for service connection for 
sleepwalking was initially denied by the RO in an April 1984 
rating action.  At that time, the RO indicated that there was 
no evidence of record linking the veteran's sleepwalking to 
his period of active service.  According to the RO, the 
veteran's service medical records were not available and 
there was no evidence of continuity of treatment.  The 
veteran was provided notice of the decision and his appellate 
rights.  In May 1984, he filed a notice of disagreement, and 
a statement of the case was issued in June 1984.  In an 
August 1984 supplemental statement of the case, the RO noted 
that they had received morning reports from the veteran's 
assignment to Company F, 1st Battalion.  According to the RO, 
the morning reports were negative for any complaints or 
findings of sleepwalking.  The veteran did not file a 
Substantive Appeal (VA Form 9).  

In a June 2004 rating action, the RO denied the veteran's 
claim for service connection for sleep disturbances, to 
include sleepwalking and insomnia, on the basis that the 
veteran had failed to submit new and material evidence.  The 
veteran was provided notice of the decision and his appellate 
rights but did not file a notice of disagreement.  Therefore, 
the June 2004 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008). Nevertheless, a claim will be reopened in the 
event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the June 2004 rating action was the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claims for service connection for sleep 
disturbances, to include sleepwalking and insomnia, should be 
reopened and re- adjudicated on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the June 2004 rating 
action consisted of sick/morning reports from the Fort 
Eustis, Co F 1st Bat 1st Platoon, dated in March and April 
1952, a VA examination report, dated in March 1984, and VA 
Medical Center (VAMC) outpatient treatment records, dated 
from May 2003 to April 2004.  

As previously stated, the veteran's service medical records 
are sparse and only consist of sick/morning reports from the 
Fort Eustis, Co F 1st Bat 1st Platoon, which include Admission 
and Disposition sheets, dated on March 24, 1952 and April 19, 
1952, in which the veteran's name and service number appear.  
The records do not provide the reason for his hospitalization 
or the nature of his illness.  According to the NPRC, no 
other service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.

In March 1984, the veteran underwent a VA examination.  At 
that time, he stated that he had been a sleepwalker all of 
his life.  The veteran reported that he had been discharged 
from the military because of his sleepwalking.  He noted that 
sleepwalking was still a problem for him and that he was 
somnolent in the daytime.  Following the physical 
examination, the examiner diagnosed the veteran with 
sleepwalking, by history.  The examiner indicated that it was 
his assessment that the veteran had a sleep disturbance at 
night but that his history and the current examination did 
not suggest a major problem with somnolence in the daytime.   

In a VA Form 21-4138, Statement in Support of Claim, the 
veteran stated that he was initially diagnosed with severe 
sleeping problems during service.  He indicated that his 
sleeping condition affected his performance in the Army and 
that he was released after four months due to his sleeping 
problems.  According to the veteran, following his discharge, 
he continued to experience chronic sleeping problems.   

VAMC outpatient treatment records, dated from May 2003 to 
April 2004, show that in November 2003, the veteran underwent 
a psychiatric evaluation.  At that time, he noted that due to 
prescribed medication, he was sleeping much better and was 
less irritable.  Following the mental status evaluation, the 
pertinent diagnosis was anxiety disorder, not otherwise 
specified.    

Evidence received subsequent to the unappealed June 2004 
decision consists of a private medical statement from 
C.J.M.., M.D. (initial used to protect privacy), dated in 
January 1995, a private medical statement from M.P., M.D., 
dated in April 1998, VAMC outpatient treatment records, dated 
from June 2003 to April 2004, a statement from the veteran, 
received in March 2005, a private medical statement from Dr. 
R.G.C., dated in August 2005, and hearing testimony.     

In March 2005, the RO received private medical statements 
from Dr. C.J.M. and Dr. M.P., dated in January 1995 and April 
1998, respectively.  In the January 1995 private medical 
statement, Dr. M. stated that he had recently evaluated the 
veteran for numerous problems, including an inability to 
sleep and extreme anxiety with depression.  Dr. M. indicated 
that according to the veteran, he was in good health up until 
a year ago when he was involved in a motor vehicle accident 
and fractured his nose.  The veteran reported that he was 
again injured a few months later when he was involved in an 
industrial accident and injured his back.  He stated that he 
subsequently developed chronic back pain.  According to the 
veteran, because of the significant amount of stress and 
anxiety related to the chronic pain and his deteriorating 
condition, he had not been sleeping well at night.  The 
veteran indicated that he had extreme difficulty initiating 
sleep and that he would wake up frequently during the night.  
He noted that he felt extremely fatigued and tired during the 
day and was unable to nap.  In the April 1998 private medical 
statement, Dr. P. stated that he had recently evaluated the 
veteran for sleep difficulties.  Dr. P. indicated that the 
veteran's sleep problems started many years ago and had 
worsened over the past few months.  According to Dr. P., the 
veteran had a past medical history of an anxiety disorder and 
multiple surgeries.  Dr. P. reported that the veteran had 
difficulty falling asleep, as well as maintaining sleep.  Dr. 
P. further noted that the veteran's sleep was usually 
fragmented.  

In March 2005, the RO received duplicative copies of VAMC 
outpatient treatment records, dated from June 2003 to April 
2004.   

In March 2005, the veteran submitted a letter in which he 
attempted to recreate a letter to the best of his 
recollection from a Dr. A.J.K.  The veteran stated that 
during service, he was hospitalized for his sleeping problems 
at the Fort Eustis Army Hospital and that Dr. A.J.K. treated 
him there.  According to the veteran, Dr. A.J.K. had stated 
that he had treated the veteran for insomnia and that it was 
his recommendation that the veteran receive an honorable 
discharge from the military because of the insomnia disorder.  
The veteran noted that it was Dr. A.J.K.'s opinion that it 
would be dangerous to place the veteran in a combat zone 
where he could endanger his company troops or himself due to 
his insomnia.       

In an August 2005 private medical statement, Dr. R.G.C. 
stated that he had treated the veteran for many years.  
According to Dr. R.G.C., the veteran presented with the 
following diagnosis: insomnia with narcolepsy.    

In January 2006, a hearing was conducted at the RO.  At that 
time, the veteran stated that after his first month of 
service, he started to experience insomnia.  According to the 
veteran, because he was not sleeping at night, he would fall 
asleep during the day, including at classes or out in the 
field.  The veteran noted that eventually, he sought 
treatment at the Fort Eustis Army Hospital.  He reported that 
he was initially treated by a physician and then he was 
referred to Dr. A.J.C., a psychiatrist.  According to the 
veteran, he was hospitalized for approximately a month and a 
half.  The veteran testified that Dr. A.J.C. then recommended 
that he be discharged from the military.  He indicated that 
after his separation from the military, he continued to 
experience chronic sleeping problems, including insomnia.     

In October 2008, while sitting at the RO in Albuquerque, New 
Mexico, the veteran testified at a videoconference hearing 
before the undersigned.  At that time, he testified that 
during service, he had insomnia.  He stated that because he 
was not sleeping at night, he would fall asleep during the 
day.  The veteran reiterated that he was hospitalized at Fort 
Eustis Army Hospital for approximately a month and a half 
where he received treatment from Dr. A.J.C.  According to the 
veteran, Dr. A.J.C. recommended that he be separated from the 
military and he was subsequently discharged. 

In the instant case, the veteran contends that he currently 
has sleep disturbances, including sleepwalking and insomnia, 
which began in service or are otherwise related to his 
military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, as a layman, the veteran is not 
qualified to offer a medical opinion regarding the etiology 
of his condition, and his assertions cannot serve as a basis 
to reopen the claim for service connection for sleep 
disturbances, to include sleepwalking and insomnia.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, his 
contention that he currently has sleep disturbances, to 
include sleepwalking and insomnia that are related to his 
period of active military service is cumulative of his 
previous contention at the time of his prior claim, and 
therefore, is not new and material.        

The Board recognizes that in March 2005, the veteran 
submitted a letter in which he attempted to recreate a letter 
from a Dr. A.J.K.  The veteran maintained that Dr. A.J.K. was 
a psychiatrist who had treated him during service for 
insomnia and had recommended that he be discharged due to his 
insomnia disorder.  However, in this regard, lay statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 
3.159(a)(2) (2008).  That is, a layman's account of what a 
physician purportedly said when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
Id.; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Dean v. Brown, 8 Vet. App. 449 (1995).  The Board also notes 
that upon a review of the veteran's DD Form 214, Report of 
Separation From the Armed Forces of the United States, it 
shows that the reason for the veteran's separation was so 
that he could be transferred to the Army Reserves, and not 
because of any sleeping problems, to include insomnia.  Thus, 
the veteran's assertions as to what Dr. A.J.K. allegedly 
wrote in a letter while he was still in the military cannot 
serve as a basis to reopen the claim for service connection 
for sleep disturbances, to include sleepwalking and insomnia.  
See Moray 5 Vet. App. at 211, 214.  

The Board observes that in regard to the evidence submitted 
subsequent to the June 2004 rating action, the duplicative 
VAMC outpatient treatment records, dated from June 2003 to 
April 2004, are not "new" in that they were of record at 
the time of the RO's denial in June 2004.  

With respect to the remainder of the evidence submitted in 
support of reopening the veteran's claim of service 
connection for sleep disturbances, to include sleepwalking 
and insomnia, the private medical statement from C.J.M., 
M.D., dated in January 1995, the private medical statement 
from M.P., M.D., dated in April 1998, and the private medical 
statement from Dr. R.G.C., dated in August 2005, are "new" 
in that they were not of record at the time of the June 2004 
rating action.  However, the Board concludes that the 
aforementioned evidence is not "material" because it does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for sleep disturbances, to 
include sleepwalking and insomnia.  Rather, it merely 
confirms that the veteran continues to experience sleep 
disturbances, without offering any indication of a causal 
link or nexus between the veteran's period of military 
service and the sleep disturbances.   

In this case, the specified basis for the original April 1984 
disallowance of the veteran's claim for service connection 
for sleepwalking was that there was no evidence of record 
showing that the veteran's sleepwalking was incurred in or 
aggravated by the veteran's military service.  The 
aforementioned evidence submitted subsequent to the last 
final decision in June 2004, does not address or contradict 
this reasoning.  The evidence has no bearing on the issue of 
entitlement to service connection for sleep disturbances, to 
include sleepwalking and insomnia, in that it does not 
address whether the veteran's current sleeping problems were 
incurred in or aggravated by service.  In the January 1995 
private medical statement from Dr. C.J.M., Dr. M. stated that 
according to the veteran, his sleeping problems were due to 
recent accidents and chronic back pain.  In addition, in the 
April 1998 private medical statement from Dr. M.P., although 
Dr. P. stated that the veteran's sleep problems had started 
many years ago, he does not specifically link the veteran's 
sleep problems to his period of military service.  Moreover, 
in the August 2005 private medical statement from Dr. R.G.C., 
while Dr. C. diagnosed the veteran with insomnia with 
narcolepsy and stated that he had been treating the veteran 
for many years, Dr. C. did not specifically link the 
veteran's insomnia with narcolepsy to his period of military 
service.  Therefore, the aforementioned evidence is not 
material.   

The Board finds that the evidence added to the record since 
the RO's June 2004 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current sleep disturbances, to include sleepwalking and 
insomnia.  The additional evidence in question is not new and 
material evidence within the meaning of the cited legal 
authority sufficient to reopen the veteran's claim for 
service connection for sleep disturbances, to include 
sleepwalking and insomnia.  







III.  Service Connection Claim

A.  Factual Background

The veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the United States Army from January 16, 1952 to May 15, 1952.  
His Military Occupational Specialty (MOS) was as a cook.  

As previously stated, the veteran's service medical records 
are sparse and only consist of sick/morning reports from the 
Fort Eustis, Co F 1st Bat 1st Platoon, which include Admission 
and Disposition sheets, dated on March 24, 1952 and April 19, 
1952, in which the veteran's name and service number appear.  
The records do not provide the reason for his hospitalization 
or the nature of his illness.  According to the NPRC, no 
other service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.

In August 2005, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  At that time, 
he stated that he had bilateral hearing loss that was due to 
in-service noise exposure.  In support of his claim, he 
submitted a private medical statement from T.S., M.D., and 
J.M., M.A., CCC-A, dated in August 2005.  In the statement, 
Dr. S. and Ms. M. stated that the veteran had recently 
undergone otologic and audiologic evaluations.  They noted 
that the veteran reported difficulty hearing in all 
situations and used his wife to interpret conversations.  
According to the examiners, the veteran's history of noise 
exposure included military exposure to firearms, as reported 
by the veteran.  An audiological evaluation was performed 
using pure tone air conduction and speech audiometry.  The 
results showed a moderate-severe to profound sensorineural 
loss, bilaterally.  Speech discrimination was poor 
bilaterally at sufficient intensities.  According to Dr. S. 
and Ms. M., the veteran's pattern of loss was not wholly 
consistent with noise exposure; however, the amount of noise 
that the veteran described during his military career would 
be sufficient to cause a significant amount of hearing loss 
and was, undoubtedly, a contributing factor to his current 
loss.      

In September 2005, the RO received an undated private 
audiometric examination report and a private medical 
statement from Dr. R.G.C., dated in August 2005.  The undated 
private audiometric examination report contained 
uninterpreted graphical representation of the veteran's 
auditory threshold testing results.  It was noted that the 
veteran's hearing loss was for "hi exposicion [sic] to the 
noise and th[at] trouble [was] worst with age."  It was also 
reported that the veteran needed hearing aids.  In the August 
2005 private medical statement, Dr. R.G.C. reported that he 
had treated the veteran for many years.  He indicated that 
the veteran presented with the following diagnosis: profound 
deafness, bilaterally, with irreversible damage. According to 
Dr. R.G.C., the veteran had chronic prolonged symptoms which 
were caused by excessive and frequent noise initiated by his 
term in the military from "its inception to the present."  
Dr. R.G.C. stated that hearing aids were of little help and 
that the veteran was dismissed from the military "unjustly 
and abruptly for which reason he could not complete his 
military obligation as he had wished."  

In November 2005, the RO received private medical records, 
dated from January 2001 to April 2004.  The records reflect 
that in January 2001, the veteran underwent an audiological 
evaluation which showed mild to moderately-severe 
sensorineural hearing loss, bilaterally, with good speech 
recognition abilities in the left ear and slight difficulty 
in speech recognition in the right ear.  According to the 
records, in April 2004, the veteran underwent a follow-up 
audiological evaluation.  The results of the audiological 
evaluation showed that the veteran was nearly deaf.   

In April 2006, the veteran underwent a VA audiological 
evaluation.  At that time, he reported a gradual loss of 
hearing in both ears that he attributed to noise exposure 
while attending basic training.  The veteran's noise exposure 
in the military was limited to noise from the firing range.  
In regard to post-service noise, the veteran experienced 
occupational noise due to limited work in construction and 
truck driving.  He denied any recreational noise history.  
The audiological examination revealed that the veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 55, 60, 
70, 70, and 75 decibels, respectively, with a puretone 
average of 68.75 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 55, 60, 60, 65, and 65 decibels, with a puretone average 
of 62.5 decibels.  Speech discrimination percentages were 44 
percent in the right ear and 24 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss, moderate 
to severe.  Word understanding was profoundly reduced in both 
ears.  

After the veteran's April 2006 VA audiological examination, 
the RO determined that the examination was inadequate because 
the examiner did not provide a nexus opinion as to whether 
the veteran's bilateral hearing loss was related to military 
noise exposure, to include weapons fire during basic 
training.  Thus, in June 2006, the examiner from the 
veteran's April 2006 VA examination provided an addendum to 
the April 2006 VA examination report.  In the addendum, the 
examiner stated that the veteran's hearing loss was 
progressive with significant changes in the last few years, 
as evidenced on examinations.  According to the examiner, 
that was not consistent with noise exposure but was 
consistent with presbyacusis.  Thus, the examiner concluded 
that the veteran's hearing loss was not caused by or a result 
of weapons fire during basic training.  The examiner stated 
that the veteran's hearing loss onset, configuration, and 
progression were not consistent with limited noise history 
but was consistent with presbyacusis.   

In June 2008, the veteran submitted a lay statement from his 
brother in support of his service connection claim.  In the 
statement, the veteran's brother stated that the veteran had 
been experiencing hearing loss since the late 1950's.  

In October 2008, while sitting at the RO in Albuquerque, New 
Mexico, the veteran testified at a videoconference hearing 
before the undersigned.  At that time, he testified that 
after he was in the military for a month in a half, he 
noticed that he was experiencing a hearing loss.  He stated 
that during service, his MOS was as a foot soldier and that 
he was exposed to loud noises during basic training.  
According to the veteran, he fired ammunition on the rifle 
range without hearing protection.  The veteran indicated that 
after his discharge, he continued to experience bilateral 
hearing loss.    


B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 492, 494.   

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the NPRC 
in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).          

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The veteran asserts that during 
basic training, he was exposed to loud noises.  He states 
that he had to shoot ammunition on the rifle range without 
hearing protection.  The veteran contends that due to his in-
service noise exposure, he developed bilateral hearing loss.

The Board is cognizant that during basic training, the 
veteran was most likely exposed to loud noises.  However, the 
veteran's MOS was as a cook and, as such, it does not appear 
that ongoing noise exposure was a part of his in-service 
responsibilities.  In addition, the duration of the veteran's 
period of active service was only for approximately four 
months.  Thus, any noise exposure was clearly for a limited 
period of time.  The Board also notes that official records 
do not show that the veteran was in combat, and he does not 
claim to have been in combat. Therefore, the combat 
presumptions found in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) are not for application.

Although the veteran's service medical records are 
unavailable, the fact remains that there is no medical 
evidence showing that the veteran had decreased hearing until 
January 2001, over 48 years after his discharge from service.  
In addition, the first medical evidence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385 is dated in April 
2006, approximately 54 years after the veteran's discharge.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub.nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Thus, although the 
veteran maintains that he has experienced decreased hearing 
since his period of time in the military, there is no 
evidence of continuity of symptomatology of any hearing loss 
until approximately 49 to 54 years after separation from 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Therefore, there appears to be an 
extensive period of time in which no treatment was sought for 
decreased hearing.  Id.        

In the instant case, the veteran is certainly competent to 
state whether he noticed a decrease in hearing.  However, as 
a layman, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008), nor is he 
competent to give an opinion on whether his current hearing 
loss is etiologically related to any incident of service, to 
include exposure to excessive noise.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu, 2 Vet. 
App. at 492, 494.  Accordingly, the veteran's lay statements 
are entitled to no probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu, supra.  

The Board recognizes that the evidence of record also 
includes a lay statement from the veteran's brother.  The 
statement was to the effect that he recalled the veteran had 
hearing loss in the late 1950s.  The veteran was discharged 
from service in May 1952 after 4 months of active duty.  To 
whatever extent such statement is offered as evidence that 
the veteran currently has bilateral hearing that is related 
to his period of active military service, such a statement 
does not constitute competent, and hence, probative evidence 
with respect to the medical aspect of the issue under 
consideration.  As a layperson without medical expertise, he 
is not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the etiology 
of a disability.  See Espiritu, supra.  

The Board acknowledges that the existence of the veteran's 
currently diagnosed bilateral hearing loss is not in dispute.  
The audiometric findings obtained from the April 2006 VA 
audiometric examination reflect the required thresholds for a 
finding of hearing impairment in both ears under 38 C.F.R. § 
3.385.  However, in regard to the pertinent question of 
whether the veteran's currently diagnosed bilateral hearing 
loss is related to service, there are discrepancies in the 
medical opinions of record. In the private audiology 
evaluation report from Dr. T.S. and Ms. J.M., dated in August 
2005, Dr. S. and Ms. M. stated that although the veteran's 
pattern of loss was not wholly consistent with noise 
exposure, it was their conclusion that the amount of noise 
that the veteran described during his military career would 
be sufficient to cause a significant amount of hearing loss 
and was, undoubtedly, a contributing factor to his current 
loss.  In addition, in the August 2005 private medical 
statement from Dr. R.G.C., Dr. C. diagnosed the veteran with 
profound deafness and opined that the veteran had had chronic 
prolonged symptoms which were caused by excessive and 
frequent noise initiated by his term in the military from 
"its inception to the present."     

In regard to the above opinions, the Board finds that their 
probative value is diminished by several factors.  Neither 
Dr. S, Ms. M., nor Dr. C. address the fact that the veteran's 
MOS during service was as a cook, which is not consistent 
with ongoing exposure to acoustic trauma.  Nor did any of 
them address the fact that the veteran's period of service 
was only for approximately four months and not for an 
extended period of time.  In addition, there is no service 
personnel evidence to show combat duty or an MOS that is 
consistent with excessive noise exposure.  The opinions did 
not cite any clinical evidence dated during or proximate to 
service to support the contended causal relationship.  As 
stated above, the first medical evidence of bilateral hearing 
loss was in January 2001, over 48 years after the veteran's 
discharge.  See Maxson, supra.  For the foregoing reasons, 
the Board finds that the probative value of the opinion from 
Dr. S. and Ms. M., and the opinion from Dr. C., are 
significantly diminished.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) ("[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the June 2006 
addendum to the April 2006 VA audiological examination 
report.  This examiner specifically noted that he had 
reviewed the veteran's claims file.  The examiner 
acknowledged that the veteran's in-service noise exposure was 
limited to basic training.  Following the audiological 
evaluation and a review of the claims file, the examiner 
diagnosed the veteran with bilateral sensorineural hearing 
loss and opined that the veteran's current bilateral hearing 
loss was not caused by or a result of weapons fire during 
basic training.  The examiner specifically reported that the 
veteran's hearing loss onset, current VA audiometric 
configuration, and progression was not consistent with a 
history of past noise exposure; rather, it was consistent 
with presbyacusis (age-related hearing loss).

The Board gives more probative weight to the VA examiner's 
opinion because it was clearly based on a review of the 
claims file with specific citation to the clinical record and 
it was supported by a rationale with the clinician pointing 
to the audiological test results being consistent with age 
related versus noise induced hearing loss.  And as noted 
above, the absence of any contemporaneously recorded medical 
evidence of hearing loss until January 2001, over 48 years 
after the veteran's discharge from service, is itself 
significant and it weighs against the contended causal 
relationship.  And it is again pertinent to note that the 
veteran was on active duty for no more than 4 months in 1952. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) and the benefit-of-the-doubt 
doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for sleep 
disturbances, to include sleepwalking and insomnia.  

Entitlement to service connection for bilateral hearing loss 
is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


